[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                          FILED
                          ----------------------------------     U.S. COURT OF APPEALS
                                   No. 07-12729                    ELEVENTH CIRCUIT
                                                                       April 29, 2008
                             Non-Argument Calendar
                                                                    THOMAS K. KAHN
                          -----------------------------------
                                                                         CLERK

                      D.C. Docket No. 07-20015-CR-KMM

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                       versus

JOHN MURRAY JOHNSON, JR.,

                                                                Defendant-Appellant.


                        ---------------------------------------
                  Appeal from the United States District Court
                      for the Southern District of Florida
                       ----------------------------------------

                                 (April 29, 2008)

Before EDMONDSON, Chief Judge, TJOFLAT and BLACK, Circuit Judges.

PER CURIAM:

      Defendant-Appellant John Murray Johnson, Jr. appeals his 235-month

sentence imposed after he pled guilty to possession of a firearm and ammunition
by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). No reversible error

has been shown; we affirm.

      On appeal, Johnson argues that the record did not support a sentence at the

high end of the Guidelines range and that the district court did not adequately

consider his personal history and characteristics in imposing sentence.

      Because Johnson was sentenced after the Supreme Court’s decision in

United States v. Booker, 125 S.Ct. 738 (2005), we review his sentence for

reasonableness in the light of the section 3553(a) factors. See United States

v. Winingear, 422 F.3d 1241, 1244-46 (11th Cir. 2005). Under section 3553(a), a

district court should consider, among other things, the nature and circumstances of

the offense, the seriousness of the offense, the history and characteristics of the

defendant, the need for adequate deterrence, protection of the public, and just

punishment, policy statements of the Sentencing Commission, provision for the

medical and educational needs of the defendant, and the need to avoid

unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7). “Review for

reasonableness is deferential”; and “the party who challenges the sentence bears

the burden of establishing that the sentence is unreasonable in the light of [the]

record and the factors in section 3553(a).” United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005).

                                          2
      We conclude that Johnson’s sentence was reasonable. The district court

correctly calculated Johnson’s Guidelines imprisonment range as 188 to 235

months based on his classification as an armed career criminal under U.S.S.G. §

4B1.4(b)(3)(A); and the district court sentenced Johnson to the high point of that

range. Id. (noting that “ordinarily we would expect a sentence within the

Guidelines range to be reasonable”). The Supreme Court recently has explained

that “a court of appeals may apply a presumption of reasonableness to a district

court sentence that reflects a proper application of the Sentencing Guidelines.”

Rita v. United States, 127 S.Ct. 2456, 2462 (2007).

      The district court noted that it sentenced Johnson to the high end of his

advisory Guidelines range so that the sentence would reflect the seriousness of the

crime, promote respect for the law, and provide just punishment. The district

court also stated that it had considered the statements of all the parties and the

presentence investigation report, which included both the advisory Guidelines

range and the section 3553(a) factors. The district court was not required to state

on the record that it explicitly considered each of the section 3553(a) factors.

United States v. Bohannon, 476 F.3d 1246, 1248 (11th Cir.), cert. denied,

127 S.Ct. 2953 (2007) (explaining that “an acknowledgment by the district court

that it has considered the defendant’s arguments and the [section] 3553(a) factors

                                           3
will suffice.”). And the weight given to a section 3553(a) factor is within the

sound discretion of the district court; “[w]e will not substitute our judgment in

weighing the relevant factors.” United States v. Williams, 456 F.3d 1353, 1363

(11th Cir. 2006), cert. dismissed, 127 S.Ct. 3040 (2007), abrogated in part on

different grounds by Kimbrough v. United States, 128 S.Ct. 588 (2007).

       Based on the factors outlined in section 3553(a) and our review of the

record, we conclude that Johnson has not carried his burden of showing that his

sentence was unreasonable.*

       AFFIRMED.




   *
     The government asserts that, because Johnson did not object to the sentence as unreasonable
after it was imposed, we should review Johnson’s present challenge only for plain error. We need
not decide this issue because, even under a reasonableness standard, Johnson’s appeal fails.

                                               4